ORDER
This matter have been duly presented to pursuant to Rule 1:20— 10(b), following the granting of a motion for discipline by consent in DRB 14-015 of BRANDON D. WALCOTT of OCEAN VIEW, who was admitted to the bar of this State in 2011;
And the Office of Attorney Ethics and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 4.1(a)(1) (knowingly making a false statement of material fact to a third person), RPC 8.4(c) (conduct involving dishonesty, deceit or misrepresentation) and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And the parties having agreed that respondent’s conduct violated RPC 4.1(a)(1), RPC 8.4(c), RPC 8.4(d), and that said conduct warrants a reprimand or lesser discipline;
And the Disciplinary Review Board having found that respondent violated RPC 4.1(a)(1) and RPC 8.4(c) and having determined to dismiss the charged violation of RPC 8.4(d) in this matter, and having concluded that a reprimand is the appropriate discipline for respondent’s unethical conduct and having granted the motion for discipline by consent in District Docket No. XIV-2012-0535E;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule 1:20—16(e);
And good cause appearing;
It is ORDERED that BRANDON D. WALCOTT of OCEAN VIEW is hereby reprimanded; and it is further
*368ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.